BRIGHT, Circuit Judge
(concurring).
I agree with the majority that the complaint states a cause of action and should be reinstated. I do not subscribe, however, to those views in Judge Gibson’s opinion which may tend to limit the trial court’s choice of remedies in granting appropriate judicial relief.
*86The gravamen of the complaint is that the defendant railroad has classified the plaintiffs in a manner which deprives them of employment opportunities by reason of their race. Plaintiffs complain that their classification as train porters is a racial rather than a craft delineation. The ’64 Act mandates:
“If the court finds that the respondent has intentionally engaged in or is intentionally engaging in an unlawful employment practice charged in the complaint, the court may enjoin the respondent from engaging in such unlawful employment practice, and order such affirmative action as may be appropriate, * * *” 42 U.S.C.A. § 2000e-5(g).
Employment classifications which would deprive or tend to deprive any individual of employment opportunities or otherwise affect his status as an employee because of his race, color, religion, sex, or national origin are specified in the ’64 Act as an unlawful employment practice by the employer. 42 U.S.C.A. § 2000e-2(a)(2).
Pursuant to Title VII of the Act, the federal courts are required to fashion appropriate and meaningful relief that will terminate proscribed discrimination in employment after attempts at voluntary resolution of a complaint relating to discriminatory employment practices have failed. Administrative provisions of the Railway Labor Act cannot be said to have so preempted the field of labor relations so as to bar relief now available under the ’64 Act. Railroads are not specifically exclude from coverage under the ’64 Act. 42 U.S.C.A. § 2000e-1. Furthermore, the fact that a certified representative of employees under the Railway Labor Act is specifically recognized as a “labor organization” under the ’64 Civil Rights Act (42 U.S.C.A. § 2000e(e) (1)) suggest that Congress expressly recognized that railroads are potential respondents. The ’64 Act’s treatment of the problem of discrimination in employment would appear to supplement other acts that generally deal with labor relations in specific fields. See, Colorado Anti-Discrimination Commission v. Continental Air Lines, Inc., 372 U.S. 714, 83 S.Ct. 1022, 10 L.Ed.2d 84 (1963). Cf., Glover v. St. Louis-San Francisco Railway Co., 393 U.S. 324, 89 S.Ct. 548, 21 L.Ed.2d 519 (1969).
The matter of the remedy to be fashioned by the trial court is not now before us. If it were, I would not consider Brotherhood of Railroad Trainmen v. Howard, 343 U.S. 768, 72 S.Ct. 1022, 96 L.Ed. 1283 (1952), nor our case of Howard v. St. Louis-San Francisco Railway Co., 361 F.2d 905 (8th Cir.1966), cert. denied, 385 U.S. 986, 87 S.Ct. 598, 17 L.Ed.2d 448 (1966), as controlling on the scope of the remedy. Neither ease considered the interrelationship between the 1964 Civil Rights Act and the Railway Labor Act. The ’64 Act, which the majority appropriately refers to as “a broader charter of freedom from discrimination in employment”, authorizes the use of equitable powers of federal district courts to strike down discrimination in employment. The majority and this writer recognize the plaintiffs’ right to be free from racial discrimination. If the allegations of the complaint are proven, an appropriate remedy must follow. In my view, the district court may frame its remedy without those earlier restrictions on judicial action which are now made questionable by the specific congressional action requiring equal employment opportunities.